 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Company, that the new presses replace letterpresses which areoperated by pressmen, that the work if assigned to pressmen will notcost lithographers any jobs, and that the current bargaining contractbetween the Pressmen and the Company covers operators of the newpress.We shall, accordingly, determine the existing jurisdictionaldispute by awarding the disputed work to pressmen represented bythe Pressmen rather than to lithographers represented by the Lithog-raphers.In making this determination, we are assigning the dis-puted work to the employees of the Company who are representedby the Pressmen but not to that union or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings .and the entire record inthe case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act.(1)Pressmen currently represented by, Dayton Printing Pressmenand Assistants' Union, Local 54, International Printing Pressmenand Assistants' Union of North America, AFL-CIO, are entitled'tooperate the Company's transfer letterpresses at its plant in Dayton,Ohio.(2)Amalgamated Lithographers of America, Local 33, is not en-titled, by means proscribed by Section 8 (b) (4)'(D) of the Act, toforce or require The Standard Register Company to assign the abovework to lithographers who are currently represented by, it.(3)Within 10 days from the date of-this Decision and Determina-tion of Dispute, Amalgamated Lithographers of America, Local 33,shall notify the Regional Director for Region 9, in writing, whetheror not it will refrain from forcing or requiring the Company, bymeans proscribed by Section 8(b) (4)'(D), to assign the work in dis-pute to lithographers rather than to pressmen.H. L. Klion,Inc.andLocal 945, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-iea, Petitioner.Case No. 22-RC-2466.. August p28, 1964DECISION,AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, 'ahearing' was held before Hearing Officer LeonardBass.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error'and are hereby affirmed.148 NLRB No. 67. H. L. KLION, INC.657Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of'the Act.2.The labor organizations involved claim to represent employees ofthe Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the following reasons :The Petitioner filed its petition on April 10, 1964, seeking to rep-resent all warehousemen employed by the Employer at its East Pater-son, New Jersey, warehouse, excluding office clerical employees, sales-men, guards, and supervisors as defined in the Act.Alternatively, thePetitioner would accept any unit found appropriate by the Boardincluding a unit of warehousemen and store and office employees em-ployed in the Employer's northern New Jersey district.The Peti-tioner also contends that the contracts of neither Local 21 nor Local888 constitute a bar to an election at this time asserting,inter alia,thatLocal 888 has abandoned all interest in the employees involved; thatLocal 21's contract was a premature extension of an earlier contractand was not properly executed to cover the great bulk of the employeesinvolved herein; and finally, that Local 21's contract contains an il-legal union-security clause.Local 888 contends that its contract with the Employer bars an elec-tion at this time, but also stated that in the event an election is di-rected, it does not wish to appear on the ballot. Local 21 contends thatits agreement with the Employer constitutes a bar to an election andthat its premature extension does not remove it as a bar. It furthercontends the union-security clause in its contract is not unlawful.Prior to January 1964, the Employer carried on the business of re-tail furniture stores in both New York and New Jersey, and in thecourse of carrying on this business operated stores, offices, and ware-houses at various locations in the two States.Local 888 and the Em-,ployer were parties to a 3-year agreement expiring on April 1, 1966,covering all employees of the Employer in 11 New York counties in andaround New York City.This contract by its terms applied to all"stores, warehouses and offices" located in the 11-county area.During'Department Store Employees'Union Local 21, Retail Clerks International Association,AFL-CIO, and Local 888, Retail Clerks International Association, AFL-CIO, were per-mitted to intervene at the hearing on the basis of current contracts with the Employer.760-577-65-vol. 148-43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDthis same period, Local 21 and the Employer were parties to a 3-yearagreement extending from April 1, 1961, to April 1, 1964, and coveringstores, offices, and warehouses in northern New Jersey.However, onMay 30, 1963, Local 21 and the Employer executed a new contractwhich expires April 1, 1967.In January 1964, the Employer moved its warehouse and centraloffice from Westbury, Long Island, to East Paterson, New Jersey.Atthe time, and in order to protect the rights of its members, Local 888obtained a modification of the contract to extend its coverage to anystore, warehouse, or office operated by the Employer within a radiusof 15 miles west of the Hudson River.Approximately 25 of the 40warehouse employees transferred from Westbury to East Paterson,while only 3 or 4 of the approximately 100 office employees followedthe move. Since then, the Employer has increased its warehousestaff to approximately 75 employees and the office staff to approxi-mately 175.Shortly after the.move was accomplished, Locals 21 and 888 agreedthat Local 21 should administer and service the employees of the EastPaterson 'warehouse and office.Local 21 `thereafter requested rec-ognition for 'these employees and the Employer refused, taking theposition that-it was unable to determine which of the two unions theemployees desired to represent them.Local ' 21 'thereupon solicitedmembership; cards from the 'employees both 'in the warehouse.andthe office, securing cards from 83 of the then approximately 113 em-ployees located at the East Paterson facility.Upon presentation ofthese cards, the Employer checked them against the payroll recordsand, being satisfied as to their validity, granted recognition to Local21 and agreed that the May 1963 contract would be made applicable tothe East Paterson facility.Following the granting of recognition, Local 21 and the Employernegotiated various modifications in the Local 21 agreement in orderto make uniform the terms and conditions of employment of the twogroups of employees.Thus, Local 21's contract was modified to in-clude a wage classification for "hi-lo operators," a night-work differ-ential, and a further modification of the wage rates for warehouseand, office employees to reflect the higher wage rates previously estab-lished under Local 888's contract.Some of these modifications wereincorporated into a new "Schedule A" which was substituted for theoriginal "Schedule A" attached to the May 1963 contract.Latermodifications in the contract dealing with specific problems at thePaterson warehouse were set forth in a letter of understanding sentby the president of Local 21 to the Employer's executive vice presidentin-March 1964.The rest of _Local 21's contract remained unchanged. H. L. KLIONN, INC.659'From these facts it is clear that following the transfer of the ware-house and office functions from Westbury, New York, to East Pater-son, New Jersey, Local 888, whose contract then covered the employeesemployed at these facilities, abandoned its contract rights to representthe employees involved herein. In these circumstances, we find thatLocal 888's contract does not constitute a bar to the petition herein.Following Local 888's abandonment of its contract rights, Local 21sought and received recognition from the Employer. The Petitionerargues that there is nothing in writing that would constitute a con-tract between Local 21 and the Employer and that "Schedule A" isnot a signed agreement and does not fall within the terms of theBoard's decision inAppalachian Shale 2which held that to be a bar a.contract must be signed and contain substantial terms and conditionsof employment. The record shows that in addition to the substitutionof the new "Schedule A," and the exchange of the March letter ofunderstanding, the Employer and Local 21 agreed to apply their exist-ing written contract to the new facility.The language of Local 21'sMay 1963 contract encompassed the new warehouse and.office facilitywithin its terms.Without relying on the recognition clause of thecontract, however, the Union, at the request of the Employer, went.out and secured membership cards from the employees on the premisesand exhibited to the Employer its proof of majority status on Jan-'uary 18, 1964.The Employer then 'recognized the Union as bargain-ing agent for these employees and agreed with Local 21 to extend theMay 1963 contract to the new facility?, The parties later mutuallyagreed to modify the terms of the contract to reflect the higher bene-fits brought over into Local 21's area by.the transfers.The new bene-fits were negotiated and put into effect, and the employees were rep-resented by Local 21 in several grievances with the Employer prior tothe filing of the petition herein. In these circumstances we'concludethat the agreement to apply the existing written contract would op-erate as a bar absent any merit to Petitioner's remaining contentions 4Petitioner contends that the May 1963 contract is not a bar becauseitwas prematurely extended and because-so it claims-the contractwas executed at a time when there was less than 30 percent of theemployee complement at work, and, moreover, contained an illegalunion-security clause.We reject these contentions as without merit.Petitioner did not file for an election until April 10, 1964, 10 days afterthe original contract would have expired absent the execution of the2 Appalachian Shale ProductsCo., 121 NLRB 1160,1164.13 ofMiratile Manufacturing Company, Inc.,124 NLRB 48, in which the Employer andIntervenor were asserting an accretion doctrine to bring a new facility within the termsof an existing contract.4 SeeGrainger BrothersCo., 146 NLRB 609, where the Board under dissimilar factsheld that an expressed or written adoption of a contract was not necessary for that con-tract to be a bar. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDMay 1963 contract. The primary purpose of the premature-extensionrule is toprotect petitioners in general from being faced with pre-maturely executed contracts at a time when the Petitioner would nor-mallybe permitted to file a petition.However, the Board's rule isnot an absolute ban on prematureextensions,but only subjects suchextensionsto the condition that if a petition is filed during the openperiod calculated from the expiration date of the old contract, the pre-mature extension will not be a bar.-'As to the claim that less than 30 percent of the employee complementwas employed at the time the contract was signed, we do not acceptthe Petitioner's contention that the actual date of the signing of thecontract (May 1963) is the determinative date since it is clear that onJanuary 18, 1964, when the parties agreed to apply the contract to thenew facility, more than 30 percent of the employees were then em-ployed in more than 50 percent of the job classifications.6Finally, we reject Petitioner's claim that the contract clause in"Schedule B" stating that part-time employees will receive a pay in-crease"After 3 MonthsServiceWhen Join Union"constitutes an un-lawful union-securityclause.We note that article 1 of the contractlawfullyrequirespart-time employees to become and remain membersof the Unionafter3 months' service.As therelatedclause on wageincreasesin "Schedule B," while somewhat ambiguous, is not clearlyunlawfulwhenreadin context with article 1, we find it does not removethe contractas a bar.7We conclude, therefore, that Local 21's May 1963 contract becameeffectivefor contract-bar purposeson April 1, 1964. Accordingly, asthe petition was filedafterApril 1, 1964, but more than 90 days prior toApril 1, 1967, the terminal date of the May 1963 contract, we find thatthe contractis a barto thepresentpetitionand we shallorder thepetitiondismissed.[The Boarddismissedthe petition.]Deluxe Metal Furniture Company,121 NLRB 995, 1001.General Extrusion Company, Inc.,121 NLRB 1165.7Cf.Paragon Products Corporation,134 NLRB 662.Safeway Stores,IncorporatedandLevina McGinnis.Case No.27-CA-1484.August 31, 1964DECISION AND ORDEROn June 3, 1964, Trial Examiner Herman Marx issued his Decisionin the above-entitled case, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmative148 NLRB No. 76.